Citation Nr: 0110214	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-10 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cardiovascular 
disease.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to October 
1947.

The Board of Veterans' Appeals (Board) previously denied 
service connection for cardiovascular disease in a July 1987 
decision.  This present matter comes to the Board on appeal 
from a January 2000 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied the veteran's application to reopen this 
claim.


FINDINGS OF FACT

1.  The Board previously denied entitlement to service 
connection for cardiovascular disease in a July 1987 
decision.

2.  Evidence developed since the Board's July 1987 decision 
includes information not previously considered which bears 
directly and substantially upon specific matters under 
consideration as to the issue of entitlement to service 
connection for cardiovascular disease.


CONCLUSION OF LAW

New and material evidence has been presented since the 
Board's July 1987 decision, and the claim for service 
connection for cardiovascular disease is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156(a) (2000).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Board denied entitlement to service 
connection for cardiovascular disease in a July 1987 
decision.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The United States Court of Veterans Claims (CAVC) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

After reviewing the record, the Board finds that the 
appellant has submitted new and material evidence as to 
reopen his claim for service connection for cardiovascular 
disease.  In conjunction with his application to reopen, the 
veteran submitted a September 1999 statement from a private 
physician, A.R. Hudson, M.D., which indicates that the 
veteran's cardiovascular disease (hypertension and coronary 
artery disease) could be caused by his leg problems, i.e. the 
effusion and chronic injury to his leg.  (In this regard, it 
is observed that the veteran is service connected for the 
residuals of a gunshot wound to the right leg.)  

Other evidence obtained in connection with this matter 
includes an October 1999 VA examination report.  In this 
document, although the examiner disagreed with the conclusion 
of Dr. Hudson, stating that the veteran's service-connected 
right leg and knee disabilities were not causative or direct 
causative factors in the development of his cardiovascular 
disease (hypertension and coronary artery disease), this 
examiner did opine that the veteran's service-connected PTSD 
and right knee disorder had an adverse influence on the 
veteran' coronary artery disease.  

The Board finds the foregoing medical statements are "new" 
since they were not available for review in 1987, and are 
"material" since it provides evidence of a nexus between 
the veteran's service connected disabilities and his claimed 
heart disability.  Therefore, as the Board finds the medical 
evidence added to the record is "new and material" to the 
appellant's claim, and it is reopened.  See 38 C.F.R. § 3.156 
(2000).


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for cardiovascular disease, the appeal is 
granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

Although the fulfillment of the obligations set out in the 
VCAA are primarily a responsibility of the RO in the first 
instance, the Board has identified some additional 
development that is necessary in this case.  In this regard, 
the Board observes that it was held in Allen v. Brown, 7 Vet. 
App. 439 (1995) that the term "disability" as used in 38 
U.S.C.A. §§ 1110, 1131 refers to permanent impairment of 
earning capacity, and that such definition of disability 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  Thus, pursuant to 
38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disorder, such veteran shall be compensated for the degree of 
disability existing due to the aggravation.

In the instant case, the veteran seeks to establish secondary 
service connection for cardiovascular disease as secondary to 
service-connected disability.  On the one hand, the veteran 
submitted a September 1999 statement from Dr. Hudson opining 
that his cardiovascular disease (hypertension and coronary 
artery disease) could be caused by his leg problems, i.e. the 
effusion and chronic injury to his leg.  On the other hand, 
an October 1999 VA heart examiner concluded that the 
veteran's service-connected right leg and knee disabilities 
were not causative or direct causative factors in the 
development of his cardiovascular disease.  At the same time, 
however this examiner essentially concluded that the 
veteran's service-connected PTSD and right knee disorder 
aggravated the veteran's coronary artery disease.  A more 
precise assessment of the extent to which the veteran's 
PTSD/right leg disability is considered to aggravate the 
veteran's heart disease should be obtained.  

In addition, current treatment records and any records of the 
veteran's treatment by the private physician (Dr. Hudson), 
who opined that the veteran's heart disease could be related 
to service connected disability should be obtained.  

Under the circumstances described above, the case is being 
returned to the RO for the following:  

1.  The veteran should be requested to 
identify all sources of recent treatment 
for his cardiovascular disease, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies 
should then be obtained, and in 
particular, those of A. R. Hudson, M.D., 
Jasper Family Clinic, P.O. Box 1474, 
Jasper, AL 35501.  Efforts to obtain 
these records should be documented and 
any evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO should then refer the entire 
claims folder to the VA heart physician 
who conducted the October 1999 
examination of the veteran.  The doctor 
should review the claims folder and, 
based on this review,  provide an 
addendum to the October 1999 examination 
report that addresses the degree to which 
the veteran's of cardiovascular disease 
(hypertension and coronary artery 
disease) is due to the service-connected 
PTSD and/or right knee disorder that is 
over and above the degree of disability 
not otherwise due to PTSD and/or a right 
knee disorder.  

If the physician is no longer available, 
then the RO should schedule another VA 
examination in order to fully assess the 
current nature and degree of aggravation 
of the veteran's cardiovascular disease 
(hypertension and coronary artery 
disease) caused by his service-connected 
PTSD and/or right knee disorder disorder.  
It is important that the physician be 
provided with the claims folder and a 
copy of this Remand prior to the 
examination.

In either case, a discussion of the 
salient facts and the medical principles 
involved will be of considerable 
assistance to the Board.  The examination 
report should then be associated with the 
veteran's claims folder.

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for cardiovascular 
disease.  In doing so, consideration 
should also be given to the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995), 
wherein it was found that secondary 
service connection may be granted not 
only for a disability which is 
proximately due to or the result of a 
service-connected disability, but also 
for any disability which is being 
aggravated by a service-connected 
disability.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's accredited representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

